Title: To Thomas Jefferson from Mainville, [ca. July 1787]
From: Mainville, Jacques de, fils
To: Jefferson, Thomas


[Orléans, ca. July 1787.] Cabarrus, Peyrinnaut & Cie., merchants of Edenton, N.C., issued two notes in favor of Jacques de Mainville, Jr., of Orléans, totalling 12,741₶ and payable in two and three years respectively; both were dated 24 Feb. 1785 and both were payable at Orléans. The first, maturing last Feb., was protested for non-payment. To avoid similar difficulty when next falls due, he begs TJ to indicate to Cabarrus, Peyrinnaut & Cie. that it will be to their advantage to settle the account and avoid legal proceedings. Payment may be made by a consignment of merchandise or commercial produce.
